            Case 1:19-cv-00400-TNM Document 1 Filed 02/15/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA
                              CIVIL ACTION NO. ___________


US WHOLESALE LLC,                   )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )               (JURY TRIAL DEMANDED)
                                    )
EDENS LIMITED PARTNERSHIP (DE), )
                                    )
                                    )
                  Defendant.        )
____________________________________)


                                         COMPLAINT

       COMES NOW the Plaintiff, US Wholesale LLC (hereinafter referred to as “US

Wholesale”), by its counsel, complaining of the defendant Edens Limited Partnership (DE)and

alleges the following:

                                        THE PARTIES

       1.      Plaintiff US Wholesale is a limited liability company organized in the District of

Columbia with a principal place of business at 1317 4th St. NE # 1315, Washington DC. At all

times relevant hereto, US Wholesale leased 2,175 sq. ft. of floor area in the building at 1317 4th

Street, N.E. Washington DC 20002 where it operated its wholesale clothing and souvenir

business.

       2.      Defendant Edens Limited Properties, LLC (hereinafter referred to as “Edens

Limited Properties”) is a limited liability company duly organized and existing under the laws of

the State of Delaware, having its principal place of business at 1221 Main Street, Suite 1000,

Columbia, South Carolina.      At all times hereinafter mentioned, Defendant Edens Limited
               Case 1:19-cv-00400-TNM Document 1 Filed 02/15/19 Page 2 of 4



Properties is a retail real estate owner, operator and developer and owned and operated a

commercial building at 1323 4th Street NE, Washington D.C. 20002 (hereinafter referred to as

“Edens Building”). Edens Limited Properties may be served with process by serving its

registered agent at: CT Corporation, 289 Culver Street, Lawrenceville, Georgia 30046.

                                    FACTUAL ALLEGATIONS

          3.      Prior to January 23, 2017, Edens Limited Properties purchased the Edens

Building.

          4.      In or around January 2017, the Edens Building was vacant and unoccupied.

          5.      Prior to January 23, 2017 Edens Limited Properties became aware of the

deteriorated condition of its building, including water leaks from pipes within the building.

          6.      Prior to January 23, 2017 Edens Limited Properties elected to not heat the

building, as it intended to demolish the building.

          7.      On or about January 23, 2017, during cold weather, one or more water pipes froze

within the Edens Building, as a direct result of Edens Limited Propeties failure to heat and

maintain the water pipes within its building. The water migrated and spread from the Edens

Building into the building occupied by US Wholesale and caused substantial damage and

destruction to US Wholesale’s business personal property and business interests in an amount in

excess of $340,000.00.

          8.      The damages sustained to the US Wholesale’s business personal property and

business interests were a direct and proximate result of defendant’s negligent acts and omissions.

                                 COUNT I - NEGLIGENCE
                        (PLAINTIFF v. EDENS LIMITED PROPERTIES)

          9.      Plaintiff hereby incorporate by reference paragraphs 1 through 8 as if fully stated

herein.

                                                   2
            Case 1:19-cv-00400-TNM Document 1 Filed 02/15/19 Page 3 of 4



       10.     Edens Limited Properties had a duty to maintain and operate its building in a safe

manner and in accordance with industry standards and applicable building and plumbing codes.

       11.     Edens Limited Properties knew or should have known, at the time of the water

incident, of the potential for the water pipes in its building to freeze and burst if its building was

not heated.

       12.     The water pipe break and resultant damages referred to above were caused by the

negligence, carelessness and negligent omissions of Defendant Edens Limited Properties and its

employees, servants and/or agents in:

               a)      failing to keep and ensure that the water pipes within its building were in a
                       good condition;

               b)      failing to heat its building to prevent its pipes from freezing;

               c)      failing to comply with applicable building and plumbing codes in the
                       maintenance and operation of its building and associated water pipes;

               d)      Failing to act as a reasonable owner and manager of commercial
                       buildings;

               e)      failing to take the necessary precautions to prevent the water pipes within
                       its building from freezing; and

               f)      otherwise failing to use due care under the circumstances.

       13.     By reason of the aforesaid negligence, carelessness, and negligent omissions of

the Defendant Eden Limited Properties and its employees, servants, and/or agents, Plaintiff

sustained substantial damages, as hereinbefore averred, in an amount in excess of Three Hundred

Forty Thousand Dollars ($340,000.00).

       WHEREFORE, Plaintiff seeks relief as follows:

       1.      That judgment be entered in its favor and against Edens Limited Properties for an
               amount in excess of Seventy-Five Thousand Dollars ($75,000.00), together with
               interest;

       2.      That Plaintiff recover its costs, including reasonable attorney fees, if appropriate;

                                                  3
     Case 1:19-cv-00400-TNM Document 1 Filed 02/15/19 Page 4 of 4



3.      That the Court empanel a jury to hear all issues of fact; and

4.      For such other and further relief as the Court deems just and proper.



Plaintiff requests a Trial by Jury in this action.

This the 15th day of February, 2019.


                                        CIPRIANI & WERNER, P.C.


                                          /s/ John A. Rego
                                        John A. Rego #422378
                                        6411 Ivy Lane
                                        Suite 600
                                        Greenbelt, Maryland 20770
                                        (410) 420-0700
                                        jrego@c-wlaw.com
                                        Counsel for Plaintiff,
                                        US Wholesale LLC




                                           4
